WITHDRAWN 8/27/15
	REISSUED 8/27/15
                                       
                               COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                                 July 23, 2015
                              No. 10-14-00349-CV
                                ROBERT WILLIAMS
                                      v.
            RUSSELL PARKER, INDIVIDUALLY AND HEIR OF LAWANNA KEETH
                                       
                                       
                         From the 249th District Court
                             Johnson County, Texas
                          Trial Court No. C201100640
                                       
--------------------------------------------------------------------------------
JUDGMENT

This Court has reviewed the briefs of the parties and the record in this proceeding as relevant to the issues raised.  Because it is the opinion of this Court that there was error in the judgment of the trial court; it is the judgment of this Court that the Order Granting Defendant Russell Parker's Traditional and No-Evidence Motion for Summary Judgment signed by the trial court on August 28, 2014 is reversed and remanded to the trial court for further proceedings.  
It is further ordered that Robert Williams is awarded judgment against Russell Parker, Individually and Heir of Lawanna Keeth for Robert Williams's appellate costs that were paid, if any, by Robert Williams; and all unpaid appellate court cost, if any, is taxed against Russell Parker, Individually and Heir of Lawanna Keeth.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
						PER CURIAM
					SHARRI ROESSLER, CLERK		

					By: ___________________________
						Nita Whitener, Deputy Clerk